Citation Nr: 0703540	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for varicose veins, to 
include as due to service-connected residuals of bilateral 
heel fractures.

2.  Entitlement to service connection for residuals of 
diabetes mellitus, to include as due to service-connected 
residuals of bilateral heel fractures.

3.  Entitlement to an increased disability rating for 
residuals of right heel fracture, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for 
residuals of left heel fracture, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty for training from May 1970 
to September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The veteran's varicose veins of the lower extremities are 
not shown to be related to his military service, and are not 
causally related to or otherwise aggravated by the veteran's 
service-connected disabilities.

2.  The veteran's diabetes mellitus, type II, and the 
residuals thereof, including diabetic peripheral neuropathy, 
are not shown to be related to his active duty service, and 
are not causally related to or otherwise aggravated by the 
veteran's service-connected disabilities.

3.  The veteran's residuals of right heel fracture are 
consistent with no more than moderate impairment, with mild 
degenerative joint disease and full range of motion of the 
right ankle metatarsophalangeal joint.

4.  The veteran's residuals of left heel fracture are 
consistent with no more than moderate impairment, with mild 
degenerative joint disease and a full range of motion of the 
left ankle metatarsophalangeal joint.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, 
or aggravated by his service-connected disabilities.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 38 C.F.R. §§ 
3.303, 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

2.  Residuals of diabetes mellitus were not incurred in or 
aggravated by active service, nor are they proximately due 
to, the result of, or aggravated by his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

3.  The criteria for a rating in excess of 10 percent for 
residuals of right heel fracture have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5284 (2006).

4.  The criteria for a rating in excess of 10 percent for 
residuals of left heel fracture have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
August 2003 and in May 2005, as well as other letters, and 
the statement of the case and supplemental statements of the 
case advised the veteran of the foregoing elements of the 
notice requirements.  See Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has been provided with a VA examination during the course of 
this appeal to determine the current severity of his 
bilateral heel disorders.  In addition, a VA medical opinion 
was obtained regarding the relationship between the veteran's 
current varicose veins and his service-connected bilateral 
heel disabilities.  Finally, the Board finds that no 
examination is necessary in regards to the veteran's claim 
seeking service connection for residuals of diabetes 
mellitus.  38 C.F.R. § 3.159(c)(4).  In making this 
determination, this condition was not shown by the evidence 
of record until approximately thirty years after his 
discharge from the service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

There is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.  

A.  Service Connection Claims

The veteran is seeking service connection for varicose veins 
and for residuals of diabetes mellitus.  He contends that 
each of these conditions developed on a secondary basis from 
his service-connected residuals of bilateral heel fractures.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis and diabetes mellitus, will be rebuttably presumed 
if they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

Historically, the veteran served on active duty for training 
from May 1970 to September 1970.  The veteran's service 
medical records are completely silent as to any complaints of 
or treatment for varicose veins or diabetes mellitus.  
However, his inservice treatment records do show treatment 
for bilateral stress fractures of the os calcis, posteriorly.

Throughout this appeal, service connection for residuals of 
right and left heel fractures, each of which is separately 
rated 10 percent disabling, has been in effect.

In January 2004, a VA Clinical Summary by a private facility 
was prepared.  The examiner noted that the veteran's claims 
folder had been reviewed, and the report noted the veteran's 
inservice history of bilateral foot fractures.  The veteran 
reported complaints of bilateral foot and leg pain, which 
increased with activity.  Physical examination revealed the 
skin of the feet to be warm, dry, and intact.  The report 
noted that he walked with a normal gait.  There were 
superficial palpable varicosities over the ankles, and 
superficial palpable varicose veins extending from the ankles 
up to the knees.  He had a full range of motion of the ankle 
metatarsophalangeal joints.  An electromyogram (EMG) was 
conducted and revealed mild diabetic peripheral neuropathy.  
X-ray examination of the feet revealed no evidence of acute 
osseous abnormality or previous fracture; mild 
osteoarthritis; and osteopenia.  The examination report 
concluded with an assessment of mild bilateral degenerative 
foot disease; mild diabetic peripheral neuropathy per EMG 
with nerve conduction velocities; and superficial varicose 
veins not secondary to history of heel fractures.  The 
examiner further noted that the veteran's current bilateral 
foot pain was not secondary to his remote history of 
fractures, and that the veteran had evidence of diabetic 
neuropathy on EMG, with nerve conduction velocities, that 
would cause his foot pain and not his remote history of heel 
fractures.

A.  Varicose Veins

As noted above, the veteran alleged that his varicose veins 
were incurred on a secondary basis due to his service-
connected residuals of bilateral heel fractures.  Although 
the veteran is certainly competent to provide a report of a 
history of symptoms, he is not shown to have the requisite 
medical expertise to provide a clinical opinion that his 
current varicose veins are causally related to his military 
service or his service-connected disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  

While superficial varicose veins have been shown by the 
evidence of record, there is no competent evidence indicating 
that this was caused or aggravated by the veteran's service-
connected residuals of bilateral heel fractures.  The VA 
examination report, dated in January 2004, concluded that the 
veteran had superficial varicose veins that were not 
secondary to his history of heel fractures.  Moreover, there 
is no evidence of any varicose veins during the veteran's 
military service, or for thirty years thereafter.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for varicose veins.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Residuals of Diabetes Mellitus

The veteran is seeking service connection for residuals of 
diabetes mellitus, including diabetic neuropathy of the lower 
extremities.  He contends that this condition is secondary to 
his service-connected residuals of bilateral heel fractures.  
The veteran does not contend, nor does the evidence show that 
he served in Vietnam.  See 38 U.S.C.A. § 1116 (West 2002).

A review of the evidence of record does not reveal a 
diagnosis of diabetes mellitus until 2001, over thirty years 
after the veteran's discharge from the service.  Subsequent 
treatment records revealed treatment for diabetes mellitus, 
type II, and mild diabetic peripheral neuropathy, as 
confirmed by an EMG examination with nerve conduction 
velocities.  On his substantive appeal form, VA Form 9, 
received in March 2005, the veteran stated that he had 
diabetes mellitus "for a few years."

Despite the veteran's allegations to the contrary, there is 
simply no objective medical evidence showing treatment for or 
a diagnosis of diabetes mellitus, or residuals thereof, prior 
to 2001, which is over thirty years after the veteran's 
discharge from the service.  See Mense, 1 Vet. App. at 356.  
Moreover, there is no medical evidence of record indicating 
that this condition was caused or aggravated by his service-
connected residuals of bilateral heel fractures.  

While the veteran has submitted statements reflecting his 
belief he currently has diabetes mellitus related to his 
service-connected disabilities, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of diabetes 
mellitus.  The evidence of record does not establish that he 
incurred diabetes mellitus during military service, or for 
many years thereafter.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II.  Increased Rating Claims

The veteran is seeking increased disability ratings for his 
service-connected residuals of bilateral fractures of the 
heels.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  The regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of 
a service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Historically, the veteran served on active duty for training 
from May 1970 to September 1970.  A review of his service 
medical records revealed treatment for bilateral stress 
fractures of the os calcis posteriorly.

In December 1971, the RO issued a rating decision which 
granted service-connection and assigned a noncompensable 
evaluation for residuals of bilateral fractures of the heels, 
effective from October 1970.  In March 1972, the RO issued a 
rating decision which granted separate 10 percent disability 
ratings for residuals of fractures of the right and left 
heels, effective from October 1970.

In May 2003, the veteran filed his present claim seeking an 
increased disability rating for his bilateral heel condition.  
A treatment report, dated in February 2004, noted the 
veteran's complaints of leg cramps in the lower legs.  
Physical examination revealed no calf tenderness or edema.  
Pedal sensation was unchanged based on monofilament 
examination.  

In January 2004, a VA clinical summary by a private facility 
was prepared.  The examiner noted that he had reviewed the 
veteran's claims folder, and the report noted the veteran's 
inservice history of bilateral foot fractures.  The veteran 
reported complaints of bilateral foot and leg pain, which 
increased with activity.  Physical examination revealed that 
the veteran walked with a normal gait.  Examination of the 
feet revealed the skin of the feet to be warm, dry, and 
intact.  He had superficial varicosities over the ankles, 
which extended up to the knees.  There was a full range of 
motion of the ankle metatarsophalangeal joints.  An EMG 
examination was conducted and revealed a mild diabetic 
peripheral neuropathy.  X-ray examination of the feet 
revealed no evidence of a previous fracture, dislocation, or 
soft tissue abnormality.  It was noted that the veteran was 
osteopenic.  There was mild symmetric narrowing of the 1st 
metatarsophalangeal joint consistent with osteoarthritis.  
The remaining joint spaces were found as well maintained.  
There were no pathologic calcifications noted.  There was 
bilateral mild calcaneal enthesopathy at the insertion of the 
Achilles tendon on the right and at the insertion of the 
Achilles tendon and plantar fascia on the left.  The 
examination report concluded with an assessment of mild 
bilateral degenerative foot disease; mild diabetic peripheral 
neuropathy per EMG with nerve conduction velocities; and 
superficial varicose veins not secondary to history of heel 
fractures.  The examiner further noted that the veteran's 
current bilateral foot pain was not secondary to his remote 
history of fractures, and that the veteran had evidence of 
diabetic neuropathy on EMG with nerve conduction velocities 
that would cause his foot pain and not his remote history of 
heel fractures.

Currently, the veteran's service-connected residuals of right 
and left heel fractures are separately rated as 10 percent 
disabling by analogy pursuant to Diagnostic Codes 5299-5284.  
When an unlisted disease, injury, or residual condition is 
encountered requiring rating by analogy, the diagnostic code 
number will be "built-up" as the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27 (2006).  

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2006).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

After reviewing the veteran's claims folder, the Board finds 
the examination findings are consistent with the currently 
assigned 10 percent disability ratings indicative of moderate 
impairment for the veteran's service-connected residuals of 
right and left heel fractures.  The January 2004 examination 
revealed that the veteran had a full range of motion of the 
ankle metatarsophalangeal joints.  The examiner found that 
the veteran's current bilateral foot pain was not secondary 
to his remote history of fractures, but that he had evidence 
of diabetic neuropathy on EMG with nerve conduction 
velocities that caused his foot pain.  Thus, a higher rating 
is not warranted based upon any limitation of motion, even 
when considering functional limitations.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006); see also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5271 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Increased ratings for residuals of fracture of the left and 
right heels are not warranted under any other potentially 
applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Here, the medical evidence does not 
establish the presence of any flat foot, claw foot, malunion 
or nonunion of the tarsal/metatarsal bones, or ankle 
ankylosis.  Therefore, the diagnostic codes associated with 
such disabilities are not applicable to the current appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5278, 
5283 (2006).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  Ratings in excess of the 
currently assigned 10 percent for each heel disorder is 
provided for certain manifestations of the service-connected 
residuals of a left and right heel fracture but the medical 
evidence reflects that those manifestations are not present 
in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization due to these service-connected disabilities, 
there is no evidence that he is currently receiving treatment 
for these disabilities, nor is he taking medication.  Id.  
Accordingly, the RO's determination not to refer these issues 
for consideration of this section was not prejudicial to the 
veteran.

Consequently, the Board finds that ratings in excess of 10 
percent for residuals of fractures of the right or left heels 
are not warranted.  As the preponderance of the evidence is 
against the claim for an increased rating for residuals of 
fracture of the right or left heel, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for varicose veins, to include as due to 
service-connected residuals of bilateral heel fractures, is 
denied.

Service connection for residuals of diabetes mellitus, to 
include as due to service-connected residuals of bilateral 
heel fractures, is denied.

An increased disability rating for residuals of right heel 
fracture is denied.

An increased disability rating for residuals of left heel 
fracture is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


